Citation Nr: 0713965	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for asthma.

2.  Entitlement to a compensable rating for scars as a result 
of a lumpectomy.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel









INTRODUCTION

The veteran had active military service from January 2000 to 
January 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2003 and May 2004 rating decisions.


FINDINGS OF FACT

1.  The veteran's breast scars do not cover an area exceeding 
6 square inches and they were not shown to be either unstable 
or painful on examination.  

2.  The evidence demonstrates that the veteran uses 
intermittent inhalational therapy to treat her asthma.

 
CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for lumpectomy residual 
scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 
7801, 7802, 7803, 7804 (2006).

2.  Criteria for a 10 percent rating for asthma have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, DC 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

For scars that do not affect the head, face or neck, a 10 
percent rating is assigned if the scar is: 1) deep or causes 
limitation of motion, and covers an area exceeding 6 square 
inches (39 sq cm.), (a deep scar is one associated with 
underlying soft tissue damage) (38 C.F.R. § 4.118, DC 7801); 
2) superficial (meaning that it is not associated with 
underlying soft tissue damage), does not cause limitation of 
motion, and covers an area of at least 144 square inches (929 
sq cm), (38 C.F.R. § 4.118, DC 7802); or 3) superficial and 
either unstable (meaning that for any reason, there is 
frequent loss of covering of skin over the scar) or painful 
on examination (38 C.F.R. § 4.118, DCs 7803 & 7804)

The veteran indicated that the scars from her lumpectomy are 
sometimes very painful.  However, the objective medical 
evidence fails to show painful scars on examination.  In May 
2003, the veteran underwent a VA examination of her breast.  
The examiner indicated that the veteran had two scars on her 
breast from the biopsy and the surgery.  The biopsy scar was 
3 mm, and the surgical incision was above it, transverse, 
well healed and non painful.  The second scar was slightly 
larger, but was also nontender.

As such, the veteran's scars do not cover an area exceeding 6 
square inches and they were not shown to be either unstable 
or painful on examination.  

The veteran's VA treatment records have been reviewed, but 
they fail to describe scarring that is different from what 
was reported at the veteran's VA examination.  

As the medical evidence fails to show that the veteran meets 
the criteria for a compensable rating for a breast scar, the 
veteran's claim is denied.

Asthma

The veteran currently receives a noncompensable rating for 
her bronchial asthma under 38 C.F.R. § 4.97, DC 6602.  Under 
this rating code, a 10 percent rating is assigned when Forced 
Expiratory Volume in one second (FEV-1) is between 71 and 80 
percent of what was predicted; when the ratio of FEV-1 to 
Forced Vital Capacity (FEV-1/FVC) is between 71 and 80 
percent; or when intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent rating is 
assigned when FEV-1 is between 56 and 70 percent of what was 
predicted; when FEV-1/FVC is between 56 and 70 percent; when 
daily inhalational or oral bronchodilator therapy is 
required; or when inhalational anti-inflammatory medication 
is required.

The veteran indicated that she requires the use of an inhaler 
to treat her asthma; and service medical records confirm that 
the veteran uses a prevental inhaler (see the August 2002 
examination).

The veteran underwent a pulmonary function test (PFT) in 
February 2004 at which she had a FVC of 3.71 liters (101 
percent of what was predicted) and a FEV-1 of was 3.09 liters 
(96 percent of what was predicted).  FEV-1/FVC was 83 
percent.  There was also no indication that the veteran 
required daily inhalational anti-inflammatory medication, or 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications to treat her asthma.

Treatment records similarly fail to demonstrate any 
prescribed treatment for asthma, other than intermittent 
inhalational therapy.

Nevertheless, as the evidence demonstrates that the veteran 
requires intermittent inhalational therapy, a 10 percent 
rating is assigned for asthma.  

A rating in excess of 10 percent is not available though, as 
the medical evidence fails to show that daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication, is required.  Pulmonary function 
testing also failed to show a FEV-1 within the 56 to 70 
percent predicted range, or a FEV-1/FVC that was within the 
range of 56 to 70 percent.   

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA treatment records have been obtained, and the veteran was 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was scheduled to testify at a hearing before the 
Board, but she failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for breast scars, post-lumpectomy, is 
denied.

A 10 percent rating for bronchial asthma is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


